Citation Nr: 1604864	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-18 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for deep vein thrombosis (DVT).

3. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard Rhea, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to May 1989.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2015 and his wife, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to allow for further development of the PTSD claim.  The most recent VA examination was performed in May 2012, almost four years ago.  In addition, in submissions by his attorney and in testimony at the June 2015 hearing, it is indicated that the Veteran's symptoms are more severe than found at that examination.  Consequently, the Board determines that the Veteran should be afforded another VA examination to assess the current nature and severity of his PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Further, the July 2013 statement of the case (SOC) notes review of VA treatment records dated from July 2011 to July 2013.  However, while there are records dated through June 2012 and from March 2014 to April 2015, there are no records dated between June 2012 and March 2014 associated with the claims file.  Therefore, all VA treatment notes dated from June 2012 to March 2014, as well as records dated from April 2015 to the present, should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In an August 2015 rating decision, a claim of entitlement to service connection for DVT was denied, and in September 2015, the Veteran filed a notice of disagreement (NOD) with that decision.  However, no SOC has been provided; thus, that issue is remanded so that the claim may readjudicated in an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, a TDIU claim was denied in a June 2009 rating decision, and the Veteran did not perfect his appeal of that denial.  However, in a January 2016 submission, he, through his attorney, again raised the issue. The United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and. parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Consequently, a TDIU claim is part of the increased rating claim on appeal regardless of prior adjudications.

The outcome of the TDIU claim is in part dependent on the outcome of the increased rating and service connection claims on appeal.  Therefore, the TDIU claim is inextricably intertwined with these claims and must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:
1. Associate with the claims file all VA treatment notes for the Veteran dated from June 2012 to March 2014 and from April 2015 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD and its impact on his ability to obtain and maintain substantially gainful employment.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail. 

The examiner should also address the functional effects that all of the Veteran's service-connected disabilities have, alone or in combination, on his ability to secure or follow a substantially gainful occupation consistent with his experience and educational background.  When addressing the functional effects, the examiner must not consider the Veteran's age or any nonservice-connected disabilities.

A complete rationale for the opinion advanced must be provided. 

3. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).
4. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2015), the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU.  If any benefit remains denied, a supplemental SOC must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5. Issue an SOC in response to the September 2015 NOD with the August 2015 rating decision denying service connection for DVT.  Inform the Veteran that if the claim is denied, a Substantive Appeal must be filed in order for the Board to review the appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).










______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




